


EXHIBIT 10.1

AGREEMENT

by and among

GREENLIGHT REINSURANCE, LTD.,

GREENLIGHT CAPITAL RE, LTD. (for limited purposes)

and

DME ADVISORS, LP

DATED AS OF JANUARY 1, 2008

 

 

--------------------------------------------------------------------------------






TABLE OF CONTENTS

 

 

 

Page

Article I Definitions

 

1

Article II Organization

 

7

2.1. Purpose of Agreement

 

7

2.2. Assets

 

7

2.3. Term of Agreement

 

7

2.4. Objectives

 

8

2.5. Actions by DME

 

8

2.6. Reliance by Third Parties

 

8

2.7. Liability of Participants

 

8

Article III Capital

 

8

3.1. Contributions to Capital

 

8

3.2. Rights of Participants in Capital

 

9

3.3. Capital Accounts

 

9

3.4. Allocation of Net Profits and Net Losses

 

9

3.5. Allocations Relating to NASD-Restricted Issues and Designated Securities

 

10

3.6. Allocation of DME Compensation, Withholding Taxes and Certain Other
Expenditures

 

10

3.7. Reserves; Adjustments for Certain Future Events

 

11

3.8. Performance Allocation

 

12

3.9. Allocations for Income Tax Purposes

 

12

3.10. Qualified Income Offset

 

13

3.11. Gross Income Allocation

 

13

3.12. Individual Participants’ Tax Treatment

 

13

3.13. Distributions

 

14

 

 

--------------------------------------------------------------------------------






 

Article IV Management

 

14

4.1. Duties and Powers of the Participants

 

14

4.2. Expenses

 

16

4.3. Other Activities of Participants

 

17

4.4. Duty of Care; Indemnification

 

18

4.5. Fiduciary Duties; Discretion

 

20

Article V Admissions and Withdrawals

 

21

5.1. Admission of Participants

 

21

5.2. Withdrawal of Interests of Participants

 

21

5.3. Transfer of Interests in Participants

 

22

Article VI Termination and Liquidation

 

23

6.1. Termination of this Agreement

 

23

6.2. Liquidation of Assets

 

24

Article VII Accounting and Valuations; Books and Records; Board Meetings

 

25

7.1. Accounting and Reports

 

25

7.2. Valuation of Assets and Interests

 

26

7.3. Determinations by DME

 

27

7.4. Books and Records

 

28

7.5. Greenlight Re Board Meeting

 

28

Article VIII General Provisions

 

28

8.1. Amendment of Agreement

 

28

8.2. Notices

 

28

8.3. Agreement Binding Upon Successors and Assigns

 

29

8.4. Governing Law

 

29

8.5. Not for Benefit of Third Parties

 

30

8.6. Consents

 

30

8.7. Miscellaneous

 

30

8.8. Entire Agreement

 

31

 

 

 

 

 

ii

 

--------------------------------------------------------------------------------






 

THIS AGREEMENT is made as of this 1st day of January, 2008 by and between
Greenlight Reinsurance, Ltd., incorporated under the laws of the Cayman Islands
as an exempted company with limited liability and a holder of a Class B
Insurer’s license issued in accordance with the terms of the Insurance Law (as
revised) of the Cayman Islands (“Greenlight Re”), and DME Advisors, LP, a
Delaware limited partnership (“DME”), and, solely for the purposes set forth in
Section 4.1 (d) and (e), Greenlight Capital Re, Ltd. incorporated under the laws
of the Cayman Islands as an exempted company with limited liability (“Greenlight
Capital Re”);

WHEREAS, Greenlight Re and DME desire to create a joint venture solely with
respect to the management of certain investable assets and to share in the
profits and losses therefrom as described in this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned parties agree as follows:

--------------------------------------------------------------------------------

Article I

Definitions

--------------------------------------------------------------------------------

For purposes of this Agreement:

“Affiliate” means with respect to any Person, a Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such Person. For these purposes, the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting Securities, by contract or otherwise.

“Agreement” means this Agreement, as amended from time to time.

“Assets” has the meaning set forth in Section 2.2.

“Business Day” means any day on which banks are open for business in New York,
New York and the Cayman Islands.

“Board” means Greenlight Re’s  full  board of directors, or, if required by law,
regulation or securities exchange upon which Greenlight Re’s common shares are
listed, an independent committee of the Board; provided that any such
independent committee shall consist of all members of Greenlight Re’s board of
directors that are not expressly prohibited by applicable law, regulation or
securities exchange from participating in an action to be taken by the Board
pursuant to this Agreement.

“Capital Account” means with respect to each Participant a memorandum account
established and maintained on behalf of such Participant as described in
Section 3.3.

 

 

1

 

--------------------------------------------------------------------------------






“Carryforward Account” means a memorandum account to be recorded by DME in the
books and records of the venture with respect to each Participant that has an
initial balance of zero and that is adjusted as follows:

 

(1)

As of the first day after the close of each Performance Period for such
Participant (prior to giving effect to the Performance Allocation, if any), the
balance of the Carryforward Account (a) is increased by the amount, if any,
equal to two and one half times such Participant’s Negative Performance Change
for such Performance Period and (b) is reduced (but not below zero) by the
amount, if any, of such Participant’s Positive Performance Change for such
Performance Period.

 

(2)

As of the close of each Performance Period for such Participant, any positive
balance of the Carryforward Account is further adjusted if the Capital Account
balance of such Participant has been reduced during such Performance Period as a
result of a distribution or a partial withdrawal, by reducing such positive
balance (but not below zero) by an amount determined by multiplying (a) such
positive balance by (b) a fraction, of which (i) the numerator is equal to the
amount so distributed or withdrawn, and (ii) the denominator is equal to the
balance of such Participant’s Capital Account immediately before giving effect
to such distribution or withdrawal.

“Cause” has the meaning set forth in Section 6.1(a)(ii).

“Code” means the U.S. Internal Revenue Code of 1986, as amended and as hereafter
amended, or any successor law.

“Commencement Date” means the date of this Agreement.

“Company Act” means the U.S. Investment Company Act of 1940, as amended.

“Covered Person” means DME, the general partner of DME, and their respective
members, partners, managers, directors, officers, employees and agents, and any
Person who controls DME or its general partner.

“Designated Securities” has the meaning set forth in Section 3.5(b).

“DME Compensation” means with respect to each Participant other than DME, an
amount per month equal to 0.125% (an annual rate of 1.5%) of the Capital Account
balance of each such Participant.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.

“Excluded Participant” means any Participant reasonably determined by DME to be
legally or otherwise restricted from participating (in whole or in part) in
investments in one or more particular securities or types of investments.

 

 

2

 

--------------------------------------------------------------------------------






“Entity” has the meaning set forth in Section 4.1(b).

“Final Determination” means (1) with respect to U.S. federal income taxes, a
“determination” (as defined in Section 1313(a) of the Code) or the execution of
a settlement agreement with the Internal Revenue Service (pursuant to
Form 870-AD or otherwise) and (2) with respect to taxes other than U.S. federal
income taxes, any judicial or administrative determination or settlement that is
substantially similar to a Final Determination described in clause (1).

“Fiscal Period” means each period that starts on the Commencement Date (in the
case of the initial Fiscal Period) and thereafter on the first day immediately
following the last day of the preceding Fiscal Period, and that ends on the
earliest of the following dates:

 

(1)

the last day of any calendar month; or

 

(2)

any date as of which any withdrawal or distribution of capital is made by or to
any Participant or as of which this Agreement provides for any amount to be
credited to or debited against the Capital Account of any Participant, other
than a withdrawal or distribution by or to, or an allocation to the Capital
Accounts of, all Participants that does not result in any change of any
Participant’s Percentage; or

 

(3)

the date that immediately precedes any day as of which a contribution to capital
is made pursuant to this Agreement, other than a capital contribution that does
not result in any change of any Participant’s Percentage; or

 

(4)

any other date that DME, in its reasonable discretion, selects.

“Fiscal Year” means the period commencing on January 1 of each year and ending
on December 31 of such year.

“Force Majeure” shall mean fires, floods, acts of God or the public enemy,
interference by civil or military authorities, terrorist acts, governmental
actions, orders or requests.

“Guidelines” has the meaning set forth in Section 4.1(a).

“Interest” means all of the rights, obligations and interest(s) (in their
entirety) of a Participant in the venture at the relevant time, including the
right of such Participant to any and all benefits to which a Participant may be
entitled as provided in this Agreement and the obligations of such Participant
to comply with all the terms and provisions of this Agreement.

“Losses” has the meaning set forth in Section 4.4(a).

“Managed Account” means assets managed by DME or any of its Affiliates, whether
for its own account or for the account of any third party, that are invested or
available for investment in investment or trading activities.

 

 

3

 

--------------------------------------------------------------------------------






“NASD” means the National Association of Securities Dealers, Inc.

“NASD-restricted Issues” has the meaning assigned to such term in Section 3.5(a)
hereof.

“Negative Performance Change” has the meaning set forth in the definition of
Performance Change.

“Net Assets” means the total value, as determined by DME in accordance with
Section 7.2, of the Assets (including net unrealized appreciation or
depreciation of the assets and accrued interest and dividends receivable net of
any withholding taxes), less an amount equal to all accrued debts, liabilities
and obligations chargeable against such Assets in accordance with this Agreement
(including any reserves for contingencies accrued pursuant to Section 3.7).
Except as otherwise expressly provided herein, Net Assets as of the first day of
any Fiscal Period shall be determined on the basis of the valuation of Assets
conducted as of the close of the immediately preceding Fiscal Period but after
giving effect to any capital contributions made by any Participant subsequent to
the last day of such immediately preceding Fiscal Period and Net Assets as of
the last day of any Fiscal Period shall be determined before giving effect to
any of the following amounts payable generally or in respect of any Securities
which payments or allocations are effective as of the date on which such
determination is made:

 

(1)

any withdrawals or distributions payable to any Participant that are effective
as of the date on which such determination is made;

 

(2)

any DME Compensation or Performance Allocation as of the date on which such
determination is made; and

 

(3)

withholding taxes, expenses of processing withdrawals and other items payable,
any increases or decreases in any reserves or other amounts recorded pursuant to
Section 3.7, and any increases or decreases in the value of any NASD-restricted
Issues pursuant to Section 3.5 or in the value of any Designated Securities
during the Fiscal Period ending as of the date on which such determination is
made, to the extent DME reasonably determines that, pursuant to any provisions
of this Agreement, such items should be charged to one or more individual
Participants and not charged ratably to the Capital Accounts of all Participants
on the basis of their respective Percentages as of the commencement of the
Fiscal Period.

“Net Loss” means any amount by which the Net Assets as of the first day of a
Fiscal Period exceed the Net Assets as of the last day of the same Fiscal
Period.

“Net Profit” means any amount by which the Net Assets as of the last day of a
Fiscal Period exceed the Net Assets as of the first day of the same Fiscal
Period.

“Participant” means any Person that is or becomes a party to this Agreement,
until the entire Interest of such Person has been withdrawn pursuant to
Section 5.2 or a substitute Participant or Participants are admitted with
respect to such Person’s entire Interest, or this Agreement is terminated
pursuant to Section 6.1 and the Assets distributed or liquidated pursuant to
Section 6.2.

 

 

4

 

--------------------------------------------------------------------------------






“Percentage” means a percentage established for each Participant as of the first
day of each Fiscal Period representing such Participant’s share of allocations
attributable to transactions involving the Capital Account for such Fiscal
Period. The Percentage of a Participant for a Fiscal Period is determined by
dividing the amount of the Participant’s Capital Account as of the beginning of
the Fiscal Period (after adjustment for all net contributions or withdrawals,
DME Compensation and Performance Allocations that are effective as of such date)
by the aggregate Capital Accounts of all Participants as of the beginning of the
Fiscal Period (after adjustment for all net contributions or withdrawals and DME
Compensation that are effective as of such date). The sum of the Percentages of
all Participants for each Fiscal Period must equal 100%.

“Performance Allocation” means with respect to each Participant other than DME:

 

(1)

10% of the portion of the Positive Performance Change for such Participant’s
Capital Account, if any, determined as of the close of each Performance Period,
that is less than or equal to the positive balance in such Participant’s
Carryforward Account as of the most recent prior date as of which adjustment has
been made thereto; plus

 

(2)

20% of the portion of the Positive Performance Change for such Participant’s
Capital Account, if any, determined as of the close of each Performance Period
that exceeds the positive balance in such Participant’s Carryforward Account as
of the most recent prior date as of which adjustment has been made thereto.

“Performance Change” means, with respect to each Participant for each
Performance Period, the difference between:

 

(1)

the sum of (a) the balance of each such Participant’s Capital Account as of the
close of the Performance Period (after giving effect to all allocations to be
made to each such Participant’s Capital Account as of such date other than any
Performance Allocation to be debited against each such Participant’s Capital
Account), plus (b) any debits to each such Participant’s Capital Account during
the Performance Period to reflect any actual or deemed distributions or
withdrawals with respect to each such Participant’s Interest, plus (c) any
debits to each such Participant’s Capital Account during the Performance Period
to reflect any items allocable to each such Participant’s Capital Account
pursuant to Section 3.6(b) or Section 3.6(c) hereof; and

 

(2)

the sum of (a) the balance of each such Participant’s Capital Account as of the
commencement of the Performance Period, plus (b) any credits to such
Participant’s Capital Account during the Performance Period to reflect any
contributions by such Participant pursuant to this Agreement.

 

 

5

 

--------------------------------------------------------------------------------






If the amount specified in clause (1) exceeds the amount specified in clause (2)
such difference is a “Positive Performance Change,” and if the amount specified
in clause (2) exceeds the amount specified in clause (1), the absolute value of
such difference is a “Negative Performance Change.”

“Performance Period” means, with respect to Participants, the period commencing
as of the date that such Participant becomes a party to this Agreement (in the
case of such Participant’s initial Performance Period) and thereafter each
period commencing as of the day following the last day of the preceding
Performance Period with respect to such Participant, and ending as of the close
of business on the first to occur of the following after the relevant
commencement date:

 

(1)

the last day of a Fiscal Year;

 

(2)

the withdrawal or Transfer by a Participant of its entire Interest; or

 

(3)

termination of this Agreement pursuant to Section 6.1.

“Person” means any individual, partnership, corporation, limited liability
company, trust, or other entity.

“Positive Performance Change” has the meaning set forth in the definition of
Performance Change.

“Proceeding” has the meaning set forth in Section 3.12.

“Regulations” means the regulations issued under the Code or any successor law.

“Regulation 114 Trust” means a three way investment trust that (i) involves an
agreement among a cedent, a financial institution and a non-admitted reinsurer
governed by Regulation 114 of the Official Compilation of Codes, Rules and
Regulations (11 NYCRR4) of the New York State Insurance Department, (ii) is
maintained in the United States in an approved financial institution and
(iii) is collateralized only by cash and cash equivalents, U.S. Treasury
securities and/or fixed income securities rated “A” or higher.

“Restricted Capital Accounts” has the meaning assigned to such term in
Section 3.5(a) hereof.

“Securities” has the meaning set forth in Section 4.1(b).

“Tax Treatment” has the meaning set forth in Section 3.12.

“Transfer” means any sale, exchange, transfer, assignment or other disposition
by a Participant of his Interest to another party, whether voluntary or
involuntary, including a transfer by operation of law. Notwithstanding the
foregoing, a pledge or lien by a Participant of any or all of its Interest made
in accordance with, and permitted by, this Agreement shall not be deemed to be a
Transfer.

 

 

6

 

--------------------------------------------------------------------------------






“Treasury Bill Rate” means, with respect to any calendar month, a rate of
interest, determined and adjusted monthly by DME as of the fifth Business Day of
each month, equal to the annual coupon equivalent yield on 13-week U.S. Treasury
bills resulting from the most recent auction of such instruments prior to the
monthly determination date.

“venture” has the meaning set forth in Section 2.1(c).

--------------------------------------------------------------------------------

Article II

Organization

--------------------------------------------------------------------------------

2.1. Purpose of Agreement

(a) The parties hereto hereby agree to form a joint venture to manage certain
jointly held assets and to share profits and losses as more particularly
described herein.

(b) Each of the Participants hereby agrees, subject to the remainder of this
Agreement, to reasonably cooperate to carry out the intent of this Agreement and
to effectuate, implement and continue the valid and subsisting existence of the
relationship created hereby.

(c) The parties hereto acknowledge that they intend that the joint venture
created by this Agreement be taxed as a partnership and not as an association
taxable as a corporation for United States federal income tax purposes and
references herein to the “venture” are references to such joint venture and tax
partnership. No election may be made by a Participant to treat the relationship
created by this Agreement as other than a partnership for United States federal
income tax purposes.

2.2. Assets

The Participants acknowledge and agree that the assets governed by and subject
to this Agreement (the “Assets”) will be jointly owned, but held in segregated
accounts each in the name of Greenlight Re separate from Greenlight Re’s other
assets. All Assets held in the name of Greenlight Re shall be held in trust for
the benefit of all Participants in accordance with the terms of this Agreement.
DME will select one or more custodians for the Assets and will promptly notify
each Participant in writing following the selection of custodians hereunder.

2.3. Term of Agreement

The term of this Agreement commences on the Commencement Date and continues,
unless earlier terminated pursuant to Section 6.1 hereof, until December 31,
2010; provided however, that this Agreement shall automatically continue for
additional successive three-year periods unless Greenlight Re or DME notifies
the other Participants at least 90 days prior to the end of the current period
that it wishes to terminate this Agreement.

 

 

7

 

--------------------------------------------------------------------------------






2.4. Objectives

The object and purpose of and the nature of the business to be conducted
pursuant to this Agreement is investing, acquiring, holding, voting, disposing
and otherwise dealing with the Securities consistent with the terms of this
Agreement (including, without limitation, the Guidelines) and engaging in any
and all activities necessary or incidental to the foregoing.

2.5. Actions by DME

Subject to the limitations contained elsewhere in this Agreement, DME, on behalf
of the Participants, may execute, deliver and perform all contracts, agreements
and other undertakings and engage in all activities and transactions as may, in
the reasonable discretion of DME, be necessary or advisable to carry out the
objectives of this Agreement (including without limitation all federal
securities filings relating to any of the investment activities set forth in
Section 4.1(b)), provided, however, that if a contract, agreement or other
undertaking is or is to be made by DME on behalf of Greenlight Re that could
reasonably be expected to require disclosure on a Form 8-K pursuant to
Section 13 or 15(d) of the United States Securities Exchange Act of 1934, as
amended, DME shall promptly notify Greenlight Re and cooperate with Greenlight
Re to allow a timely and proper disclosure to be made.

2.6. Reliance by Third Parties

Persons dealing with any Participant, individually or in the aggregate as it
relates to the Assets or the relationship created by this Agreement, are
entitled to rely conclusively upon the power and authority of the Participants
as herein set forth.

2.7. Liability of Participants

In no event will any Participant (or former Participant) be obligated to make
any capital contribution in addition to its agreed capital contributions (or
other payments provided for herein) or have any liability for the repayment or
discharge of debts and obligations of the venture except to the extent provided
herein or as required by law.

--------------------------------------------------------------------------------

Article III

Capital

--------------------------------------------------------------------------------

3.1. Contributions to Capital

(a) Each Participant shall make an initial contribution to the capital of the
venture in the amount listed on Exhibit B.

(b) Each Participant, as applicable, shall make additional capital contributions
in accordance with Section 3.6(b), Section 4.1(d) and 4.1(e) hereof. In the
event that DME’s Percentage falls below 1%, it shall promptly (and in any event
within five (5) Business Days of

 

 

8

 

--------------------------------------------------------------------------------






such occurrence) make a capital contribution necessary to increase its
Percentage to at least 1%. DME shall not be required to make any other
additional capital contributions except as otherwise specifically contemplated
by this Agreement.

3.2. Rights of Participants in Capital

(a) No Participant is entitled to interest on any contributions made pursuant to
this Agreement.

(b) No Participant has the right to the return of any contribution made pursuant
to this Agreement except (i) upon a withdrawal by a Participant pursuant to
Section 5.2 or (ii) upon the termination of this Agreement pursuant to
Section 6.1. The entitlement to any such return at such time is limited to the
value of the Capital Account of the Participant.

3.3. Capital Accounts

(a) Each Participant shall have a separate Capital Account relating to its
Interest.

(b) Each Participant’s Capital Account has an initial balance equal to the
amount of any cash and the net value, as determined in accordance with
Section 7.2 hereof, of any assets constituting such Participant’s initial
contribution, as listed on Exhibit B.

(c) Each Participant’s Capital Account is increased by the amount of cash and
the net value, as determined in accordance with Section 7.2 hereof, of any
assets constituting additional contributions by such Participant and decreased
by the amount of cash and the net value of any assets withdrawn by and
distributed to such Participant and such Participant’s pro rata portion of the
expenses allocable pursuant to Section 4.2(a).

(d) Each Participant’s Capital Account is adjusted in the manner specified in
the remaining provisions of Article III.

3.4. Allocation of Net Profits and Net Losses

(a) Except as otherwise expressly provided herein, all capital contributions by
a Participant are credited to such Participant’s Capital Account, and all
withdrawals by or distributions to such Participant are debited from such
Participant’s Capital Account to the extent thereof. Subject to the remaining
provisions of this Section 3.4, Section 3.5, and Section 3.8 as of the last day
of each Fiscal Period, any Net Profit or Net Loss for such Fiscal Period shall
be allocated among and credited to or debited against the Capital Accounts of
the Participants in proportion to their respective Percentages for such Fiscal
Period.

(b) Notwithstanding Section 3.4(a), items of income, gains, losses, deduction,
credit and expenses that relate to NASD-restricted Issues and Designated
Securities shall be allocated exclusively to Participants who, as DME reasonably
determines, are eligible to participate in such NASD-restricted Issues and
Designated Securities on a pro rata basis. DME acknowledges that Greenlight Re
holds a Class B Insurer’s license issued in accordance with the terms of the
Insurance Law (as revised) of the Cayman Islands.

 

 

9

 

--------------------------------------------------------------------------------






3.5. Allocations Relating to NASD-Restricted Issues and Designated Securities

(a) Pursuant to the rules of the NASD, members of the NASD are permitted to sell
to the venture certain publicly-offered securities (“NASD-restricted Issues”)
only if the Capital Accounts of Participants connected with the securities
industry (“Restricted Capital Accounts”) are restricted from sharing a
beneficial interest in such NASD-restricted Issues in accordance with the
provisions of such NASD rules. Notwithstanding the provisions of Section 3.4
above, to enable investment in NASD-restricted Issues, DME shall not allocate
any items of income, gain, loss, deduction and credit that relate to investments
in NASD-restricted Issues to Restricted Capital Accounts except to the extent
permitted by the NASD rules and shall instead allocate such items among the
other Capital Accounts on a pro rata basis. To the extent that NASD rules permit
certain persons with Restricted Capital Accounts to participate in
NASD-restricted Issues, DME will allocate such NASD-restricted Issue among such
Restricted Capital Accounts on a pro rata basis. DME may specially allocate a
carrying charge to compensate Participants with Restricted Capital Accounts to
the extent such Restricted Capital Accounts do not participate in investments in
NASD-restricted Issues for the use of capital to purchase or carry such
positions. To the extent consistent with NASD rules, as amended from time to
time, DME shall determine when all Capital Accounts may participate in the Net
Profit and Net Loss from any NASD-restricted Issue. DME shall value any
NASD-restricted Issue at such time at the then-current price of the security in
the secondary market.

(b) Certain investments may be purchased under this Agreement in which
participation by Excluded Participants may be restricted (“Designated
Securities”). Notwithstanding the provisions of Section 3.4 above, to enable
investment in such Designated Securities while limiting an Excluded
Participant’s participation in investments that are Designated Securities with
respect to such Excluded Participant, DME shall not allocate any items of
income, gain, loss, deduction and credit that relate to such Designated
Securities to any Excluded Participant with respect to such Designated
Securities to the extent required in connection with such Excluded Participant’s
designation as such, and shall instead allocate such items among the other
Capital Accounts on a pro rata basis. DME may allocate a commercially reasonable
carrying charge to compensate an Excluded Participant to the extent such
Excluded Participant does not participate in such Designated Security.

(c) Notwithstanding the foregoing, if DME deems that Greenlight Re is an
Excluded Participant with respect to any Designated Security, then no investment
in such Designated Security shall be made on behalf of any Participant in
connection with the venture.

3.6. Allocation of DME Compensation, Withholding Taxes and Certain Other
Expenditures

(a) As of the first day of each month, the DME Compensation for such month shall
be debited against the Capital Account of each Participant (other than DME) and
paid in cash to DME. All applicable DME Compensation accrues from the
Commencement Date and is payable monthly in advance on the first day of the
month, based on the Capital Account balance of each such Participant as of the
beginning of such month (or on the Commencement Date in the case of the first
month of this Agreement). If this agreement is terminated in accordance with its
terms as of a date other than the last day of a month, the monthly compensation
for the final month shall be prorated to the date of termination.

 

 

10

 

--------------------------------------------------------------------------------






(b) If the venture or a Participant incurs a withholding tax or other tax
obligation with respect to the share of income allocable to any Participant,
then DME, on behalf the venture or of such Participant, shall (unless otherwise
agreed by such Participant) withhold the appropriate portion of such
Participant’s share of income, timely remit such amount to the applicable taxing
authority and cause the amount of such obligation to be debited against the
Capital Account of such Participant as of the close of the Fiscal Period during
which such obligation was paid. If the amount of such taxes is greater than such
Capital Account balance, then such Participant and any successor to such
Participant’s Interest must, in connection with this Agreement, make a capital
contribution in the amount of such excess. No one other than the Participant is
obligated to apply for or obtain a reduction of or exemption from withholding
tax on behalf of any Participant that may be eligible for such reduction or
exemption but DME will provide any assistance reasonably requested by a
Participant, at such Participant’s cost, in connection with establishing any
such reduction or exemption. Notwithstanding the foregoing, DME shall bear the
financial obligation of any withholding or other tax obligation if the venture
or Greenlight Re incurs such withholding or other tax obligation with respect to
the share of income allocable to Greenlight Re that (i) Greenlight Re would not
have been subject to but for the establishment of, and the investment by, the
venture, and (ii) increases Greenlight Re’s aggregate tax liability compared to
Greenlight Re’s aggregate tax liability had the investment been made by
Greenlight Re, directly or otherwise, outside of the venture.

(c) Except as otherwise provided for in this Agreement, any expenditures payable
by or on behalf of the venture, to the extent determined by DME to have been
paid or withheld on behalf of, or by reason of particular circumstances
applicable to, one or more but fewer than all of the Participants, are to be
charged to only those Participants on whose behalf such payments are made or
whose particular circumstances gave rise to such payments. Such charges are
debited from the Capital Accounts of such Participants as of the close of the
Fiscal Period during which any such items were accrued or paid.

3.7. Reserves; Adjustments for Certain Future Events

(a) Appropriate reserves may be created, accrued and charged against the Net
Assets and proportionately against the Capital Accounts of the Participants for
contingent liabilities associated with the venture, including, without
limitation, for accrued Performance Allocation amounts, such reserves to be in
the amounts that DME, in its reasonable discretion, deems necessary or
appropriate. DME may increase or reduce any such reserve from time to time by
such amounts as DME in its reasonable discretion deems necessary or appropriate.
At the reasonable discretion of DME, the amount of any such reserve, or any
increase or decrease therein, may be charged or credited, as appropriate, to the
Capital Accounts of those parties who are Participants at the time when such
reserve is created, increased, or decreased, as the case may be, or
alternatively may be charged or credited to those parties who were Participants
at the time of the act or omission giving rise to the contingent liability for
which the reserve was established.

(b) If DME in its reasonable discretion determines that it is equitable to treat
an amount to be paid or received as being applicable to one or more prior
periods, then such amount may be proportionately charged or credited, as
appropriate, to those parties who were Participants during such prior period or
periods.

 

 

11

 

--------------------------------------------------------------------------------






(c) If any amount is to be charged or credited to a party who is no longer a
Participant, such amount must be paid by or to such party, as the case may be,
in cash with interest at the Treasury Bill Rate in effect at that time from the
date on which the Participants determine that such charge or credit is required.
In the case of a charge, the former Participant is obligated to pay the amount
of the charge, or if another Participant has already paid the charge, to
reimburse such other Participant promptly on demand; provided that (i) in no
event is a former Participant obligated to make a payment exceeding the amount
of its Capital Account at the time to which the charge relates, and (ii) no such
demand may be made if the applicable limitation period under applicable law, if
any, has expired. To the extent DME or the Participants fail to collect, in
full, any amount required to be charged to such former Participant pursuant to
paragraph (a) or (b) of this Section 3.7, whether due to the expiration of the
applicable limitation period, if any, or for any other reason whatsoever, the
deficiency may be charged proportionately to the Capital Accounts of the current
Participants.

(d) In the event any reserves in excess of $100,000 are created, accrued or
charged against the Net Assets of Greenlight Re’s Capital Account, or any such
reserves are increased or decreased, DME will promptly, within five (5) Business
Days following month end, provide written notice and a description of such event
to Greenlight Re.

3.8. Performance Allocation

(a) The Performance Allocation shall be debited against the Capital Account of
each Participant (other than DME) as of the last day of each Performance Period
with respect to such Participant, and the amount so debited shall be
simultaneously credited to the Capital Account of DME.

(b) DME, in its sole discretion, may waive or reduce the Performance Allocation.

3.9. Allocations for Income Tax Purposes

(a) Except as otherwise required by Code Section 704(c), items of income, gain,
deduction, loss, or credit that are recognized for income tax purposes in each
Fiscal Year shall be allocated among the Participants, in such manner as to
reflect equitably amounts credited to or debited against each Participant’s
Capital Account, whether in such Fiscal Year or in prior Fiscal Years. To this
end, DME shall establish and maintain records that show the extent to which the
Capital Account of each Participant, as of the last day of each Fiscal Year,
consists of amounts that have not been reflected in the taxable income of such
Participant. To the extent deemed by DME, in its reasonable discretion, to be
feasible and equitable, taxable income and gains in each Fiscal Year shall be
allocated among the Participants who have enjoyed the related credits to their
Capital Accounts, and items of deduction, loss and credit in each Fiscal Year
shall be allocated among the Participants who have borne the burden of the
related debits to their Capital Accounts.

(b) To the extent an adjustment to the adjusted tax basis of any Asset or any
Capital Account pursuant to Code Section 734(b) is required under Regulations
Sections 1.704-1(b)(2)(iv)(m)(4) and (5) to be taken into account in determining
Capital Accounts, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment

 

 

12

 

--------------------------------------------------------------------------------






increases the basis of the asset) or loss (if the adjustment decreases such
basis) and such gain or loss shall be specially allocated to the Participants in
the same manner that the gain or loss displaced by such basis adjustment would
have been allocated had the assets in question been sold.

3.10. Qualified Income Offset

In the event any Participant receives any adjustments, allocations, or
distributions described in Section 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), or 1.704 1(b)(2)(ii)(d)(6) of the Regulations, items of
income and gain will be specially allocated to each such Participant in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations, the deficit balance in the Capital Account of such Participant as
quickly as possible, provided that an allocation pursuant to this Section 3.10
may be made only if and to the extent that such Participant would have a deficit
balance in its Capital Account after all other allocations provided for in this
Article III have been tentatively made as if this Section 3.10 were not in the
Agreement. This Section 3.10 is intended to constitute a “qualified income
offset” within the meaning of Regulations Section 1.704-1(b)(2)(ii), and must be
interpreted consistently therewith.

3.11. Gross Income Allocation

In the event any Participant has a deficit Capital Account at the end of any
Fiscal Year that is in excess of the sum of (i) the amount such Participant is
obligated to restore pursuant to any provision of this Agreement and (ii) the
amount such Participant is deemed to be obligated to restore pursuant to the
penultimate sentences of Regulations Section 1.704-2(g)(1) and 1.704-2(i)(5),
each such Participant will be specially allocated items of income and gain in
the amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 3.11 may be made only if and to the extent that such
Participant would have a deficit Capital Account in excess of such sum after all
other allocations provided for in this Article III have been made as if
Section 3.10 hereof and this Section 3.11 were not in the Agreement.

3.12. Individual Participants’ Tax Treatment

(a) Except with regard to the treatment of the venture as a partnership for U.S.
tax purposes and the treatment of the Performance Allocation as contemplated by
this Agreement (“Tax Treatment”), each Participant agrees not to treat, on any
income tax return or in any claim for a refund, any item of income, gain, loss,
deduction or credit in a manner inconsistent with the treatment of such item
pursuant to the terms of this Agreement unless otherwise required by a Final
Determination after such Participant uses its commercially reasonable efforts to
uphold the treatment of the item in a manner consistent with the terms of this
Agreement.

(b) Notwithstanding the foregoing, the parties shall not take any position
inconsistent with the Tax Treatment. If a claim, action or proceeding (a “Tax
Proceeding”) is brought by the Internal Revenue Service or other taxing
authority against a Participant or the venture challenging the Tax Treatment,
such Participant shall provide prompt written notice to DME of such Tax
Proceeding and DME shall be entitled to assume the defense of, and control all
matters with regard to, such Tax Proceeding as it relates to the Tax Treatment
in accordance with the procedures set forth in Section 4.4(e). DME shall
indemnify such Participant for any losses,

 

 

13

 

--------------------------------------------------------------------------------






damages, costs and expenses associated with any such Tax Proceeding in
accordance with Section 4.4 of this Agreement whether or not it assumes the
defense. DME shall use reasonable efforts to keep such Participant apprised of
the status of such Tax Proceeding. No Participant may settle a Tax Proceeding
inconsistent with the Tax Treatment contemplated by this Agreement unless DME
fails to assume or maintain the defense of the Tax Proceeding as contemplated by
this Section 3.12(b), or DME provides express prior written consent.

3.13. Distributions

(a) Subject to Section 5.2, the amount, form and timing of any distributions
pursuant to this Agreement are determined by DME.

(b) Notwithstanding any provision to the contrary contained in this Agreement,
DME may not make a distribution to any Participant on account of such
Participant’s Interest if such distribution would violate any applicable law.

--------------------------------------------------------------------------------

Article IV

Management

--------------------------------------------------------------------------------

4.1. Duties and Powers of the Participants

(a) Subject to the investment guidelines of Greenlight Re attached hereto as
Exhibit A, as amended from time to time by the Board, and provided in writing to
DME (the “Guidelines”), DME shall be empowered (a) to formulate the overall
trading and investment strategy of the venture (and the limited related
borrowing activities associated therewith in order to implement such strategy)
and (b) to exercise full discretion in the management of the trading and
investment transactions and related activities contemplated by this Agreement in
order to implement such strategy, including the authority to allocate a portion
of the Assets to other trading advisors through managed accounts or collective
investment vehicles. DME shall consider the interests of all Participants when
exercising its discretion and shall not make investment decisions based on tax
treatment that are or could be reasonably expected to be beneficial to DME to
the detriment of other Participants.

(b) Subject to Section 4.1(c), in furtherance of the foregoing, subject to the
Guidelines, the Participants hereby designate and appoint DME as agent and
attorney-in-fact for purposes of this Agreement, with full power and authority
and without the need for further approval of any Participant (except as may be
required by applicable law) to have the exclusive power on behalf of the
Participants to (i) effect any and all transactions in equity and debt
securities (including derivatives thereon), currencies and commodities (and
options, futures, derivatives, swaps, and forward contracts thereon), trade and
other claims, arbitrages, loans, break-ups, consolidations, reorganizations and
similar securities of non-United States issuers, and everything connected
therewith in the broadest sense (“Securities”); (ii) determine all matters
relating to the manner, method and timing of investment transactions and to
engage consultants and analysts in connection therewith; (iii) select brokers
(including prime brokers),

 

 

14

 

--------------------------------------------------------------------------------






dealers, banks and other intermediaries by or through whom such investment
transactions will be executed or carried out; (iv) make short sales;
(v) purchase or write options (including uncovered options); (vi) trade on
margin; (vii) draw funds and direct banks, brokers or other custodians to effect
deliveries of funds or assets, but only in the course of effecting investment
transactions for the account of the venture and its Participants;
(viii) exercise all voting and other powers and privileges attributable to any
Securities or other property held for the account of the venture and its
Participants hereunder; and (ix) make and execute all such documents and to take
all such other actions as DME considers necessary or appropriate to carry out
its investment advisory duties hereunder, including opening brokerage (including
prime brokerage) accounts and any other required documentation including,
without limitation, swaps, securities, lending arrangements and similar
agreements on behalf of the venture and its Participants. DME may, with the
prior consent of Greenlight Re (which consent may not be unreasonably withheld),
effectuate the foregoing through one or more corporations, partnerships, limited
liability companies or other entities formed on behalf of the venture (an
“Entity”). For purposes of providing such consent, Greenlight Re shall designate
an authorized representative (and a substitute authorized representative in the
event that the first authorized representative is unavailable) each of whom have
the authority to provide such consent. A failure of an authorized representative
to consent or reject the formation and use of an Entity in connection with a
proposed transaction within twenty-four (24) hours of receipt of a written
request (via electronic mail or otherwise) for approval from DME shall be
deemed consent. For purposes of documenting the foregoing for third parties,
each of the Participants shall execute a Power of Attorney in the form attached
hereto as Exhibit C. Such Power of Attorney shall be subject to any limitations
contained in this Agreement, including, without limitation, those limitations
listed in Section 4.1(c) below.

(c) Notwithstanding anything to the contrary in this Agreement, DME shall use
commercially reasonable efforts to avoid engaging in any activity or taking any
action that would cause Greenlight Re to be treated as engaged in a U.S. trade
or business for U.S. federal income tax purposes, including investing in any
asset that (i) does not qualify for the trading safe harbor provided in
Section 864(b)(2) of the Code and the Treasury Regulations promulgated
thereunder, or (ii) would be considered a United States real property interest
for purposes of Section 897 of the Code. DME’s investment authority and
discretion shall be subject to the following additional restrictions: DME shall
not, except as otherwise approved by Greenlight Re in writing, effect any
investment transactions for the accounts of the venture and it Participants
which are inconsistent with the Guidelines or other investment restrictions from
time to time imposed by regulation or adopted by the Board, or as set forth in
any other written statement of investment restrictions; provided that such
Guidelines and investment restrictions are communicated in writing to DME.

(d) During the term of this Agreement neither Greenlight Capital Re nor
Greenlight Re shall engage a person or entity, other than DME or, with the prior
written consent of DME, a DME Affiliate, to act as its investment advisor or in
a similar capacity. In furtherance of the foregoing, during the term of this
Agreement Greenlight Re shall use its commercially reasonable efforts to cause
substantially all of its investable assets to be contributed to the venture as
soon as reasonably practicable; provided, however, that the term “investable
assets” shall not be deemed to include (i) any assets of Greenlight Re which
are, in the good faith determination of the Board, necessary for the operation
of Greenlight Re’s business; (ii) up to

 

 

15

 

--------------------------------------------------------------------------------






10% (20% if approved by the Board, and communicated in writing to DME) of its
assets that are available for investment that are used to collateralize
Regulation 114 Trusts.

(e) During the term hereof (including, for the avoidance of doubt, during any
renewal term), Greenlight Re and Greenlight Capital Re shall, and shall use
commercially reasonable efforts to cause any of their respective subsidiaries
that are formed before or after the date hereof to (i) become a Participant or
(ii) enter into an agreement similar to this Agreement, in each case relating to
the investment of substantially all of their investable assets.

(f) In connection with the transactions contemplated by this Agreement, the
Participants acknowledge and agree that in the course of selecting brokers,
dealers, banks and financial intermediaries to effect such transactions, DME may
agree to such commissions, fees and other charges as it shall deem reasonable
under the circumstances, taking into consideration all such factors as DME deems
relevant, including the following: the ability to effect prompt and reliable
executions at favorable prices; the operational efficiency with which
transactions are effected; the financial strength, integrity and stability of
the broker; the quality, comprehensiveness and frequency of available research
and other services considered to be of value (even if such research and other
services are not for the exclusive benefit of the accounts of the venture and
its Participants); and the competitiveness of commission rates in comparison
with other brokers satisfying DME’s other selection criteria. It is understood
that the costs of such services will not necessarily represent the lowest costs
available and that DME is under no obligation to combine or arrange orders so as
to obtain reduced charges.

(g) DME shall be the tax matters partner for purposes of this Agreement and
Section 6231(a)(7) of the Code. The tax matters partner has the exclusive
authority and discretion to make any elections required or permitted to be made
by the venture under any provisions of the Code or any other applicable laws.

4.2. Expenses

(a) All expenses incurred directly in connection with transactions effected or
positions held for the account of the venture and its Participants (including,
without limitation, custodial fees, brokerage commissions, research costs,
market data fees, legal, consulting and auditing fees, interest on debit
balances and withholding or transfer taxes) shall be paid or reimbursed by the
venture. In addition, DME shall be entitled to be paid or reimbursed for other
out-of pocket expenses (other than its own salary, office rent and other
customary general administrative, overhead costs and the costs of maintaining
books and records pursuant to Section 7.4) incurred in the performance of its
duties pursuant to this Agreement. Expenses generally will be borne pro rata by
the Participants in accordance with the balances in their respective Capital
Accounts, except as provided elsewhere in this Agreement, including
Sections 3.4, 3.5, 3.6, and 3.9.

(b) DME shall be entitled to use “soft dollars” generated by investments to pay
for certain of its own operating and overhead costs, including payment of all or
a portion of its costs and expenses of operation to the extent that DME, in its
reasonable discretion, determines that any such costs and expenses are
reasonably related to the investment decision-making process. Use of “soft
dollars” by DME as described herein shall not constitute a breach by it of any

 

 

16

 

--------------------------------------------------------------------------------






fiduciary or other duty which DME may be deemed to owe to any other Participant
or any Affiliate thereof.

(c) If DME shall incur any of the expenses for the account or benefit of, or in
connection with its activities or those of its Affiliates on behalf of, both the
venture and any Managed Account, DME, as appropriate, will allocate such expense
among the venture and each such Managed Account in proportion to the size of the
investment made by each of the venture and each Managed Account in the activity
or entity to which the expense relates, or in such other manner as DME in good
faith considers fair and reasonable.

(d) The venture does not have its own separate employees or office, and no
Participant is entitled to reimbursement for salaries, office rent and other
general overhead costs of such Participant in connection with this Agreement.

4.3. Other Activities of Participants

(a) DME is not required to devote its full time to its duties under this
Agreement, but must devote such of its time to such duties as it, in its
discretion exercised in good faith, determines to be necessary to conduct the
affairs contemplated by this Agreement.

(b) This Agreement shall not restrict in any way the ability of DME or its
Affiliates to engage in any other business or investment activities. It is
expressly understood that DME and its Affiliates may effect investment
transactions for their own account and for Managed Accounts which may or may not
be affiliated with any Participant, and the Participants further understand and
agree that nothing herein shall restrict the ability of DME or its Affiliates to
engage in any such transactions notwithstanding the fact that the Participants
may have, by virtue of this Agreement or otherwise, or may take a position of
any kind; provided, however, that DME shall not, without the prior written
consent of the Board, purchase pursuant to this Agreement any Asset from, or
sell pursuant to this Agreement any Asset to, DME or any Managed Account which
DME or an Affiliate is the investment advisor to or is otherwise a beneficial
owner of; provided further, however, that failure to obtain such prior written
consent shall not be deemed a breach of this Agreement if the Board ratifies
such purchase or sale after the fact. Notwithstanding the foregoing, DME may
cause the venture and Managed Accounts that invest in parallel therewith to
enter into book account trades in the ordinary course of business transferring
portions of investments among all such Managed Accounts in order to reflect
changes in the size of the venture relative to the size of such Managed Accounts
without the need for consent or ratification by the Board of any such trades.

(c) It is understood that when DME determines that it would be appropriate for
the venture and one or more of DME’s (or its Affiliates’) other Managed Accounts
to participate in an investment opportunity, DME will seek to execute orders
for, or otherwise allocate such opportunities to, the venture and such Managed
Accounts on an equitable basis. In such situations, DME may place orders for the
venture and each Managed Account simultaneously and if all such orders are not
filled at the same price, DME may cause the venture and each Managed Account to
pay or receive the average of the prices at which such orders were filled for
the venture and all other Managed Accounts. If all such orders cannot be fully
executed under prevailing market conditions, DME may allocate among the venture
and the Managed Accounts

 

 

17

 

--------------------------------------------------------------------------------






the securities traded in a manner which DME considers in its reasonable
discretion equitable, taking into account the size of the order placed for the
venture and each such Managed Account as well as any other factors which DME
deems relevant. However, DME is not obligated to devote any specific amount of
time to its duties under this Agreement and is not required to accord
exclusivity or priority to the venture or the Participants in the event of
limited investment opportunities arising from the application of speculative
position limits or other factors.

4.4. Duty of Care; Indemnification

(a) Each Participant agrees that no Covered Person shall be liable to the
venture or to any of the Participants or their shareholders for any liabilities,
obligations, losses, costs, damages, expenses, claims, judgments and reasonable
attorneys fees and expenses (collectively, “Losses”) occasioned by any act or
omission of any Covered Person in connection with the performance of such
Covered Person’s services hereunder, except that DME shall be liable to the
Participants: (i) for any misstatement or omission of material fact contained in
a filing made by or on behalf of a Participant under the United States
Securities and Exchange Act of 1934 or other federal law or other public
disclosure in so far as such losses, damages, expenses or claims arise out of or
are based upon any written information provided by such Covered Person regarding
the Participants or the venture expressly for use in such filing or other public
disclosure, to the extent (and only to the extent) that such misstatement or
omission of a material fact contained in such filing occurs in reliance upon and
in conformity with the written information furnished by the Covered Person;
(ii) for acts or omissions by it which constitute gross negligence, willful
misconduct or reckless disregard of DME’s obligations under this Agreement,
(iii) for breaches of the Guidelines by DME which are not cured within 15 days
of the earlier of (x) the date on which DME becomes aware of such breach, and
(y) the date on which DME receives a written notice of such breach from a
Participant or an authorized representative of a Participant; or (iv) for
breaches of Section 5.2 hereof in each case as finally determined by a court
having proper jurisdiction and after all appeals are resolved or exhausted.

(b) The venture shall indemnify and hold harmless each Covered Person from and
against any Losses arising out of any claim asserted or threatened to be
asserted in connection with any matter arising out of or in connection with this
Agreement or the venture’s business or affairs; provided, however, that no
Covered Person shall be entitled to any such indemnification with respect to any
expense, loss, liability or damage which was caused by (i) any misstatement or
omission of material fact contained in a filing made by or on behalf of a
Participant under the United States Securities and Exchange Act of 1934 or other
federal law or other public disclosure in so far as such losses, damages,
expenses or claims arise out of or are based upon any written information
provided by such Covered Person regarding the Participants or the venture
expressly for use in such filing or other public disclosure, to the extent (and
only to the extent) that such misstatement or omission of a material fact
contained in such filing occurs in reliance upon and in conformity with the
written information furnished by the Covered Person, (ii) any Covered Person’s
gross negligence, willful misconduct or reckless disregard of any of the its
obligations under this Agreement, (iii) for breaches of the Guidelines by DME in
connection with its actions under this Agreement which breaches are not cured
within 15 days of the earlier of (x) the date on which DME becomes aware of such
breach, and (y) the date on which DME receives a written notice of such breach
from a Participant; or (iv) for breaches of Section 5.2 hereof. The venture
shall advance to any Covered Person the reasonable costs and expenses of
investigating

 

 

18

 

--------------------------------------------------------------------------------






and/or defending such claim subject to receiving a written undertaking from the
Covered Person to repay such amounts if and to the extent of any subsequent
determination by a court or other tribunal of competent jurisdiction that the
Covered Person was not entitled to indemnification hereunder. Notwithstanding
the foregoing, no Participant shall be liable hereunder for any settlement of
any action or claim effected without its consent thereto, which will not be
unreasonably withheld.

(c) All transactions effected pursuant to this Agreement by DME shall be for the
Participants’ accounts and risk. DME has not made and makes no guarantee
whatsoever as to the success or profitability of DME’s trading methods and
strategies, and the Participants each acknowledge that it has received no such
guarantee from DME or any Covered Person, and has not entered into this
Agreement in consideration of or in reliance upon any such guarantee or similar
representation from DME or any Covered Person.

(d) DME shall indemnify and hold harmless each of the Participants against any
Losses which were caused by: (i) any misstatement or omission of material fact
contained in a filing made by or on behalf of a Participant under the United
States Securities and Exchange Act of 1934 or other federal law or other public
disclosure in so far as such losses, damages, expenses or claims arise out of or
are based upon any written information provided by DME regarding the
Participants or the venture expressly for use in such filing or other public
disclosure, to the extent (and only to the extent) that such misstatement or
omission of a material fact contained in such filing occurs in reliance upon and
in conformity with the written information furnished by DME; (ii) DME’s fraud,
gross negligence, willful misconduct or reckless disregard of any of DME’s
obligations under this Agreement; (iii) for breaches of the Guidelines by DME in
connection with its duties under this Agreement which breaches are not cured
within 15 days of the earlier of (x) the date on which DME becomes aware of such
breach, and (y) the date on which DME receives a notice of such breach from a
Participant; or (iv) for breaches of Section 5.2 hereof; or (v) any Tax
Proceeding.

(e) If a Participant shall receive notice of or have actual knowledge of any Tax
Proceeding, such Participant shall give DME written notice of such Tax
Proceeding; provided, however, that failure to notify DME shall not relieve DME
from any liability which it may have on account of the Tax Proceeding except to
the extent that DME shall have been materially prejudiced by such failure. DME
shall be entitled to assume control of the defense or settlement of such matter.
If DME elects to assume such control, the Participant being indemnified and its
counsel shall be entitled to consult with DME and its counsel and participate in
the defense or settlement of such matter at its own cost; provided, however,
that DME shall bear the costs and expenses of such Participant’s counsel (from
one law firm) if, in the reasonable opinion of counsel mutually acceptable to
the parties hereto, use of such Participant’s counsel is necessary as a result
of a conflict of interest between the Participant, on the one hand, and DME, on
the other hand. In any event, DME shall indicate in writing to the Participant
being indemnified within 10 calendar days after such Participant has given DME
written notice whether DME intends to pay the claim or assume control of the
defense or settlement of such matter.

In the event DME exercises its right to assume control of the defense, the
Participant being indemnified shall reasonably cooperate with DME in such
defense and make available to DME witnesses, pertinent records, materials and
information in its possession or

 

 

19

 

--------------------------------------------------------------------------------






under its control relating thereto as are reasonably requested by DME. No claim
may be settled by DME without the written consent of such Participant, which
consent shall not be unreasonably withheld or delayed; provided, however, that
DME may settle such claim without the consent of such Participant so long as the
settlement (x) includes an unconditional release of such Participant, in form
and substance reasonably satisfactory to such Participant, from the claimant,
(y) does not impose any liabilities or obligations on such Participant, and (z)
with respect to any non-monetary provision of any settlement of a claim does not
impose and conditions upon such Participant.

(f) The amount which any indemnifying party is required to pay to, or for the
benefit of, an indemnified person under this Section 4.4 will be reduced
(including, without limitation, retroactively) by any insurance proceeds which
are actually paid by, or on behalf of, the indemnified party in reduction of the
related Losses.

(g) If the indemnity provided for in Section 4.4 and to which an Covered Person
is otherwise entitled is unavailable to such Covered Person in respect of any
Losses referred to therein, then the venture, in lieu of indemnifying such
Covered Person, shall contribute to the amount paid or payable by such Covered
Person as a result of such Losses in the proportion the total capital of the
venture (exclusive of the balance in the Covered Person’s Capital Account (or
the Capital Account of DME if the Covered Person is not DME)) bears to the total
capital of the venture (including the balance in Covered Person’s Capital
Account (or the Capital Account of DME if the Covered Person is not DME), which
contribution shall be treated as an expense of the venture calculated as if the
DME’s Capital Account balance was equal to zero.

4.5. Fiduciary Duties; Discretion

(a) To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the venture or
to any Participant, such Covered Person acting under this Agreement is not
liable to the venture or to any Participant for its good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they restrict the duties and liabilities of a Covered Person otherwise
existing at law or in equity, are agreed by the parties hereto to replace such
other duties and liabilities of such Covered Person.

(b) To the fullest extent permitted by law, unless otherwise expressly provided
for herein, (i) whenever a conflict of interest exists or arises between DME or
any of its Affiliates, on the one hand, and the venture or any of the other
Participants on the other hand, or (ii) whenever this Agreement or any other
agreement contemplated herein or therein provides that a Participant must act in
a manner which is, or provide terms which are, fair and reasonable, the
Participant must resolve such conflict of interest, take such action or provide
such terms, considering in each case the relative interest of each party,
including its own interest, to such conflict, agreement, transaction or
situation and the benefits and burdens relating to such interests, any customary
or accepted industry practices, and any applicable generally accepted accounting
practices or principles. In the absence of bad faith by the Participant, the
resolution, action or terms so made, taken or provided by the Participant do not
constitute a breach of this Agreement or any other agreement contemplated herein
or of any duty or obligation of the Participant at law or in equity or
otherwise.

 

 

20

 

--------------------------------------------------------------------------------






(c) To the fullest extent permitted by law, except as provided elsewhere in this
Agreement, whenever in this Agreement a Person is permitted or required to make
a decision (i) in its “sole discretion” or under a grant of similar authority or
latitude, such Person is entitled to consider only such interests and factors as
it desires, including its own interests, and has no duty or obligation to give
any consideration to any interest of or factors affecting the venture or the
Participants, or (ii) in its “good faith” or under another express standard,
then such Person acts under such express standard and is not subject to any
other or different standards imposed by this Agreement or any other agreement
contemplated herein or by relevant provisions of law or in equity or otherwise.

--------------------------------------------------------------------------------

Article V

Admissions and Withdrawals

--------------------------------------------------------------------------------

5.1. Admission of Participants

The Participants may by unanimous written consent, on the first day of any
calendar month, or at such other times as the Participants may determine, admit
any Person who executes this Agreement or any other writing evidencing the
intent of such Person to become a Participant, unless the participation by such
Participant would have any of the effects described in clauses (i) through (vi)
of Section 5.3(c).

5.2. Withdrawal of Interests of Participants

(a) The Interest of a Participant may not be withdrawn prior to termination of
this Agreement except as provided in this Section 5.2.

(b) Subject in the case of DME to its requirement to maintain at least a 1%
interest pursuant to Section 3.1 hereof, a Participant may voluntarily withdraw
all or part of its Capital Account as of the close of business on any Business
Day. If a Participant wishes to withdraw funds, it must give written notice to
DME at least 3 Business Days prior to the proposed withdrawal date indicating
the amount to be withdrawn from such Participant’s Capital Account in such
notice. DME may with respect to such request, in its reasonable discretion,
waive the foregoing notice requirement. DME shall not be liable for failure to
perform or delay in performing under this Section 5.2 when such failure or delay
is due to Force Majeure, so long as DME uses its commercially reasonable efforts
to cure such event or occurrence as soon as practicably as possible.

(c) The right of any Participant to withdraw or of any Participant to have
distributed an amount from his Capital Account pursuant to the provisions of
this Section 5.2 is subject to the provision by DME, on behalf of the
Participants, for all of the venture’s liabilities and for reserves for
contingencies provided for in Section 3.7 and Section 4.4 herein.

(d) With respect to any amounts withdrawn, a withdrawing Participant does not
share in the income, gains and losses resulting from the venture or have any
other rights or obligations as a Participant after the effective date of its
withdrawal except as provided in Section 3.7 and Section 4.4.

 

 

21

 

--------------------------------------------------------------------------------






5.3. Transfer of Interests in Participants

(a) Each Participant agrees that he will not make or attempt to make any
Transfer of its Interest which would violate this Section 5.3. In the event of
any attempted Transfer of any Participant’s Interest in violation of the
provisions of this Section 5.3, without limiting any other rights of DME under
this Agreement or otherwise, such attempted transfer shall be void ab initio and
DME (or, in the case of a transfer by DME, the other Participants) shall have
the right to require the withdrawal of such Participant’s Interest.

(b) No Transfer of any Participant’s Interest, whether voluntary or involuntary,
is valid or effective, and no transferee becomes a substituted Participant,
unless the prior written consent of DME (or, in the case of a transfer by DME, a
majority in interest of the other Participants) has been obtained, which consent
may be withheld for any reason or for no reason in the sole discretion of DME or
such Participants; provided, however, that in the case of DME, DME may make an
assignment in a transaction that does not result in a change of its actual
control or management. In the event of any Transfer, all of the conditions of
the remainder of this Section 5.3 must also be satisfied.

(c) No Transfer of any Participant’s Interest, whether voluntary or involuntary,
is valid or effective unless DME (or, in the case of a transfer by DME, a
majority in interest of the other Participants) in its or their sole discretion
determines, after consultation with legal counsel, that such Transfer will not:

 

(i)

require registration of any Interest under any securities laws of the United
States of America, any state thereof or any other jurisdiction;

 

(ii)

subject the venture or the Participants to a requirement to register under any
securities or commodities laws of the United States of America, any state
thereof or any other jurisdiction;

 

(iii)

cause the venture to be treated as a “publicly traded partnership” for U.S.
federal income tax purposes under Section 7704(b) of the Code;

 

(iv)

result in the venture being considered an investment company under the Company
Act;

 

(v)

violate or be inconsistent with any representation or warranty made by the
transferring Participant at the time the Participant purchased an Interest; or

 

(vi)

result in Assets being considered “plan assets” for purposes of ERISA.

(d) The transferring Participant must give the other Participants written notice
before making any voluntary Transfer and after any involuntary Transfer and must
provide sufficient information to allow DME to make the determination that the
proposed Transfer will not result in any of the consequences referred to in
clauses (i) through (vi) above.

 

 

22

 

--------------------------------------------------------------------------------






(e) Any other provision of this Agreement to the contrary notwithstanding, any
successor to any Participant’s Interest is bound by the provisions hereof. Prior
to recognizing any Transfer in accordance with this Section 5.3, the other
Participants in their sole discretion may require the transferring Participant
to execute and acknowledge an instrument of transfer in form and substance
satisfactory to the Participants, and may require the transferee to make certain
representations and warranties to the Participants and to accept, adopt and
approve in writing all of the terms and provisions of this Agreement. A
transferee becomes a substituted Participant and succeeds to the portion of the
transferor’s Capital Account relating to the Interest transferred effective upon
the satisfaction of all of the conditions for such Transfer contained in this
Section 5.3.

(f) Notwithstanding the foregoing, the Participants acknowledge that Greenlight
Re has or may in the future enter into financing arrangements pursuant to which
it may grant to lenders a security interest in its rights to its portion of the
Assets. DME agrees to reasonably cooperate with Greenlight Re to effect the
granting of such security interests, including without limitation, executing a
pledge agreement or similar agreement on reasonably acceptable terms including
if possible the right to foreclose on a portion of the Assets equal to
Greenlight Re’s Percentage, after accounting for liabilities and reserves.
Greenlight Re agrees not to pledge more than its percentage interest in any
Assets.

--------------------------------------------------------------------------------

Article VI

Termination and Liquidation

--------------------------------------------------------------------------------

6.1. Termination of this Agreement

(a) Subject to applicable law, this Agreement will terminate and its affairs
must be wound up upon the earliest of:

 

(i)

the end of the term of this Agreement, as determined pursuant to Section 2.3
hereof; and

 

(ii)

the termination by Greenlight Re for “Cause.” For purposes of this Agreement,
“Cause” means (i) a material violation of applicable law relating to DME’s
advisory business, (ii) DME’s gross negligence, willful misconduct or reckless
disregard of any of DME’s obligations under this Agreement, (iii) a material
breach by DME of the Guidelines, if such breach is not cured within fifteen (15)
days following the earlier of (i) the date that DME becomes aware of such breach
and (ii) the date on which DME receives written notification of such breach from
Greenlight Re, or (iv) a material breach by DME of Section 5.2. For the
avoidance of doubt, any termination hereof by Greenlight Re for “Cause” shall
require the approval of the Board. Upon any termination of this Agreement for
“Cause”, DME will use all commercially reasonable efforts to follow the
direction of the Board with respect to the disposition of the Assets; provided,
however, that DME makes no guarantee that it can comply with such directions.

 

 

23

 

--------------------------------------------------------------------------------






(b) Except as provided in Section 6.1(a) or applicable law, the death, mental
illness, dissolution, termination, liquidation, bankruptcy, reorganization,
merger, sale of substantially all of the stock or assets of or other change in
the ownership or nature of a Participant, the execution of a joinder agreement
to this Agreement by a new Participant, the withdrawal of a Participant, or the
transfer by a Participant of its Interests to a third party does not cause this
Agreement to terminate.

6.2. Liquidation of Assets

(a) Upon termination of this Agreement pursuant to Section 6.1(a), DME shall
promptly liquidate the Assets, except that if DME is unable to perform this
function, a liquidator elected by Participants whose Percentages represent more
than fifty percent (50%) of the aggregate Percentages of all Participants shall
liquidate the Assets.

(b) Net profit and net loss attributable to a Capital Account during the Fiscal
Periods that include the period of liquidation shall be allocated pursuant to
Article III. The proceeds from liquidation shall be divided in the following
manner, subject to applicable law:

 

(i)

the debts, liabilities and obligations of the venture, other than debts to the
Participants as Participants, and the expenses of liquidation (including legal
and accounting expenses incurred in connection therewith), up to and including
the date that distribution of the Assets to the Participants has been completed,
shall be first satisfied (whether by payment or the making of reasonable
provision for payment thereof);

 

(ii)

such debts as are owing to the Participants as Participants shall be next paid;
and

 

(iii)

the Participants shall be next paid liquidating distributions (in cash,
securities, or other assets, whether or not readily marketable) pro rata in
accordance with, and up to the positive balances of their respective Capital
Accounts, as adjusted pursuant to Article III to reflect allocations for the
Fiscal Period ending on the date of the distributions under this
Section 6.2(b)(iii).

(c) Notwithstanding anything in this Section 6.2 to the contrary and subject to
the priorities set forth in applicable law, DME, the liquidator or the trustee,
as the case may be, may distribute ratably in-kind rather than in cash, upon
termination, any Assets, provided, however, that if any in-kind distribution is
to be made, (i) the assets distributed in kind must be valued pursuant to
Section 7.2 as of the actual date of their distribution, and charged as so
valued and distributed against amounts to be paid under Section 6.2(b) above and
(ii) any gain or loss (as computed for book purposes) attributable to property
distributed in-kind must be included in the net profit or net loss attributable
to the Capital Account for the Fiscal Period ending on the date of such
distribution.

 

 

24

 

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

Article VII

Accounting and Valuations;

Books and Records;

Board Meetings

--------------------------------------------------------------------------------

7.1. Accounting and Reports

(a) DME may adopt, on behalf of the venture, for tax accounting purposes any
accounting method that DME decides in its reasonable discretion is in the best
interests of the venture and that is permissible for U.S. federal income tax
purposes and that does not prejudice any other Participant. DME will promptly
notify each Participant in writing of any change.

(b) At the request of a Participant received at least 30 days prior to the end
of the Fiscal Year, as soon as practicable after the end of such Fiscal Year,
DME shall cause an audit of the financial statements of the venture in
accordance with U.S. generally accepted accounting principles as of the end of
each such Fiscal Year to be made by a firm of certified public accountants
selected by DME, which is reasonably acceptable to Greenlight Re; and as soon as
is practicable thereafter but subject to Section 7.5, a copy of a set of
financial statements prepared on a basis that uses United States generally
accepted accounting principles as a guideline (with such adjustments thereto as
the Participants determine appropriate), including the report of such certified
public accountants, is furnished to each Participant. For purposes of this
Section 7.1(b) the accounting firm of BDO Seidman, LLP shall be deemed
acceptable to Greenlight Re.

(c) Promptly after each calendar month end, DME shall arrange for the
preparation and delivery to each Participant of an interim statement of its
respective Capital Account valued as set forth in Section 7.2, including, but
not limited to, balance sheet, income statement, trial balance and detailed
holdings report of a Participant’s Capital Account, and other information that
the Participant may reasonably request.

(d) As soon as practicable after the end of each taxable year, DME shall furnish
each Participant such information as may be required to enable each Participant
properly to report for United States federal, state and local income tax
purposes, as applicable, its distributive share of each Participant’s item of
income, gain, loss, deduction or credit for such year.

(e) DME shall arrange for the preparation and delivery to each Participant a
statement setting forth the computation of (i) the DME Compensation within 10
Business Days following the beginning of each month and (ii) Performance
Allocation within 30 days after the close of each Performance Period. If the
amount calculated pursuant to this Section 7.1(e) does not agree with the DME
Compensation and Performance Allocation as noted in the venture’s annual audited
financial statements, DME shall adjust the DME Compensation and/or Performance
Allocation by increasing or decreasing the applicable amounts to match the
relevant amounts set forth on the audited financial statements.

 

 

25

 

--------------------------------------------------------------------------------






(f) DME shall provide a draft of any tax return required to be filed by the
venture (together with schedules, statement or attachments thereto) to
Greenlight Re no later than ten (10) Business Days prior to the due date
(including extensions) of such tax return for Greenlight Re’s review and
comment. DME shall consult with Greenlight Re and in good faith consider any
comments provided by Greenlight Re within five (5) Business Days of Greenlight
Re’s receipt of such tax returns.

(g) DME shall timely prepare and file on behalf of Greenlight Re or the venture
any filings under Section 13 or 16 of the Exchange Act with the U.S. Securities
and Exchange Commission resulting from any investment made by the venture.

(h) DME will use commercially reasonable efforts to assist Greenlight Re in any
required internal control or compliance matters applicable to Greenlight Re and
related to this Agreement, including preparing any internal control reviews that
are reasonably deemed necessary by Greenlight Re. DME acknowledges that
Greenlight Re is subject to the reporting requirements of, among others, the
Securities Exchange Act of 1934, as amended, the listing requirements of the
Nasdaq Stock Market and the regulatory and information requirements of the
Cayman Islands Monetary Authority and A.M Best & Co.

(i) Notwithstanding anything herein to the contrary, all expenses incurred
directly in connection with the creation and maintenance of the accounting
records for the venture shall be paid for or reimbursed by DME.

7.2. Valuation of Assets and Interests

(a) DME shall value or have valued the Securities and other Assets as of the
close of business on the last day of each month, at the end of each Performance
Period and on any other date selected by DME or reasonably selected by
Greenlight Re. In addition, in good faith, DME shall value Securities that are
being distributed in kind as of their date of distribution in accordance with
Section 6.2(c). In determining the value of the Assets, no value is placed on
the goodwill, if any, created by this Agreement, or the office records, files,
statistical data or any similar intangible assets relating to the Assets not
normally reflected in the venture’s accounting records, but there must be taken
into consideration any related items of income earned but not received, expenses
incurred but not yet paid, liabilities fixed or contingent, prepaid expenses to
the extent not otherwise reflected in the books of account, and the value of
options or commitments to purchase or sell Securities pursuant to agreements
entered into on or prior to such valuation date. Valuation of Securities made
pursuant to this Section 7.2 must be based on all relevant factors and is
expected to comply generally with the following guidelines:

 

(i)

The market value of each Security listed or traded on any recognized national
securities exchange shall be the last reported sale price at the relevant
valuation date on the composite tape or on the principal exchange on which such
Security is traded. If no such sale of such Security was reported on that date,
the market value is the last reported bid price (in the case of Securities held
long), or last reported ask price (in the case of Securities sold short).

 

 

26

 

--------------------------------------------------------------------------------






 

(ii)

Dividends declared but not yet received, and rights in respect of Securities
that are quoted ex-dividend or ex-rights, shall be recorded at the fair value
thereof, as determined by DME, which may (but need not) be the value so
determined on the day such Securities are first quoted ex-dividend or ex-rights.

 

(iii)

Listed options, or over-the-counter options for which representative brokers’
quotations shall be available, are valued in the same manner as listed or
over-the-counter Securities as hereinabove provided.

(b) The fair value of any assets not referred to in paragraph (a) (or the
valuation of any assets referred to therein in the event that DME determines in
its reasonable discretion that market prices or quotations do not fairly
represent the value of particular assets) shall be determined by or at the
direction of DME; but may be audited by Greenlight Re or any of its
representatives or agents, at Greenlight Re’s cost and expense, at any time upon
reasonable notice. In these circumstances, DME will attempt to use consistent
and fair valuation criteria and may (but is not required to) obtain independent
appraisals, which shall be considered an expense under Section 4.3.

(c) Except as otherwise reasonably determined by DME, investment and trading
transactions shall be accounted for on the trade date. Accounts shall be
maintained in U.S. dollars and except as otherwise determined by or at the
direction DME: (i) assets and liabilities denominated in currencies other than
U.S. dollars shall be translated at the rates of exchange in effect at the close
of the relevant valuation period (and exchange adjustments shall be recorded in
the results of operations); and (ii) investment and trading transactions and
income and expenses shall be translated at the rates of exchange in effect at
the time of each transaction.

(d) The value of each Security and other Asset and the net worth of the Capital
Accounts as a whole determined pursuant to this Section 7.2 shall be, in the
absence of bad faith or manifest error and/or subject to any audit verification,
conclusive and binding on all of the Participants and all parties claiming
through or under them.

7.3. Determinations by DME

(a) All matters concerning the determination and allocation among the
Participants of the amounts to be determined and allocated pursuant to Sections 
3.4 through 3.9 hereof, including any taxes thereon and accounting procedures
applicable thereto, are and will be determined by DME in good faith unless
specifically and expressly otherwise provided for by the provisions of this
Agreement, and such determinations and allocations are final and binding on all
the Participants.

(b) DME may make such adjustments to the computation of any of the memorandum
accounts maintained pursuant to this Agreement or any component items comprising
any of the foregoing as it considers reasonably appropriate to reflect the
financial results of the Assets and the intended allocation thereof among the
Participants in a reasonably accurate, fair and efficient manner.

 

 

27

 

--------------------------------------------------------------------------------






7.4. Books and Records

(a) DME shall keep (or cause to be kept) books and records of the venture
showing all assets and liabilities, receipts and disbursements, gains and
losses, Participants’ Capital Accounts and all transactions entered into in
connection with the Assets and this Agreement. Such books and records shall be
kept at DME’s office.

(b) DME shall retain, or arrange for the retention, for a period of at least
five (5) years, copies of any documents it deems pertinent generated or received
by DME in the ordinary course of business pertaining to the Assets or to the
compensation payable to DME. DME shall afford to Greenlight Re’s independent
auditors reasonable access to such documents during customary business hours and
shall permit Greenlight Re’s auditors to make copies thereof or extracts
therefrom at the expense of Greenlight Re.

7.5. Greenlight Re Board Meeting

At the request of Greenlight Re and subject to reasonable prior notice, DME
shall endeavor to make one of DME’s representatives available to attend the
meetings of the Board, or meetings with Greenlight Re’s management (in either
case in person or telephonically) to report on the ventures’ activities and on
other matters pertaining to this Agreement.

--------------------------------------------------------------------------------

Article VIII

General Provisions

--------------------------------------------------------------------------------

8.1. Amendment of Agreement

This Agreement may be amended, in whole or in part, with the written consent of
all of the Participants.

8.2. Notices

Unless otherwise provided, all notices and other communications required or
permitted under this Agreement shall be in writing and shall be sent by
facsimile, sent by electronic mail, or delivered personally by hand or by an
internationally recognized overnight courier addressed to the party to be
notified at the address, facsimile number or e-mail address indicated for such
party set forth below, or at such other address, facsimile number or e-mail
address as such party may designate by ten days advance written notice to the
other parties hereto. All such notices shall be effective upon receipt. Unless
otherwise provided in writing to the other parties, all notices shall be sent to
the following addresses, facsimile numbers or e-mail addresses:

If to DME:

DME Advisors, LP

140 East 45th Street, 24th Floor

New York, NY 10017

Attention: Daniel Roitman

Facsimile No.: 212-973-9219

E-Mail: droitman@greenlightcapital.com

 

 

28

 

--------------------------------------------------------------------------------






With a copy to (which shall not constitute notice):

DME Advisors, LP

140 East 45th Street, 24th Floor

New York, NY 10017

Attention: Harry Brandler

Facsimile No.: 212-973-9219

E-Mail: HBrandler@greenlightcapital.com

If to Greenlight Re or to Greenlight Capital Re:

Greenlight Reinsurance, Ltd.

802 West Bay Road, The Grand Pavilion

Grand Cayman, KY 1-1205

Cayman Islands

Attention: Len Goldberg

Facsimile No.: 345-745-4576

E-Mail: len@greenlightre.ky

With a copy to (which shall not constitute notice):

Akin Gump Strauss Hauer & Feld LLP

590 Madison Avenue

New York, New York 10022

Attention: Kerry Berchem

Facsimile No.: 212-872-1002

E-Mail: kberchem@akingump.com

8.3. Agreement Binding Upon Successors and Assigns

This Agreement shall be binding upon and inures to the benefit of the parties
hereto and their respective successors and permitted assigns as set forth in
Section 5.3 hereof.

8.4. Governing Law

(a) This Agreement and the rights of the Participants hereunder shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to the conflict of laws rules thereof. The parties acknowledge
that the venture is formed under the laws of the State of New York.

(b) Each party hereto submits to the jurisdiction of any state or federal court
sitting in New York, New York in any action arising out of or relating to this
Agreement and agrees that all claims in respect of any such action may be heard
and determined in any such court. Each party

 

 

29

 

--------------------------------------------------------------------------------






hereto agrees that a final judgment in any action so brought will be conclusive
and may be enforced by action on the judgment or in any other manner provided at
law or in equity. Each party hereto waives any defense of inconvenient forum to
the maintenance of any action so brought and waives any bond, surety, or other
security that might be required of any other party with respect thereto.

8.5. Not for Benefit of Third Parties

The provisions of this Agreement are intended only for the regulation of
relations among Participants and between Participants and former or prospective
Participants. This Agreement is not intended for the benefit of non-Participants
and no rights are granted to non-Participants under this Agreement.

8.6. Consents

Any and all consents, agreements or approvals provided for or permitted by this
Agreement must be in writing and a signed copy thereof must be filed and kept
with the books of each Participant.

8.7. Miscellaneous

(a) The captions and titles preceding the text of each section hereof shall be
disregarded in the construction of this Agreement.

(b) This Agreement may be executed in counterparts, each of which is deemed to
be an original hereof.

(c) The Participants have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, the Participants intend that this Agreement be construed
as if drafted jointly by the Participants and that no presumption or burden of
proof arise favoring or disfavoring any Participant by virtue of the authorship
of any of the provisions of this Agreement. Any reference to any federal, state,
local, or foreign statute or law is deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” means including without limitation. The word “or” is not
exclusive. All words used in this Agreement shall be construed to be of such
gender or number as the circumstances require.

(d) The Participants intend that each representation, warranty, and covenant
contained herein has independent significance. If any Participant has breached
any representation, warranty, or covenant contained herein in any respect, the
fact that there exists another representation, warranty, or covenant relating to
the same subject matter (regardless of the relative levels of specificity) that
such Participant has not breached does not detract from or mitigate the fact
that such Participant is in breach of the first representation, warranty, or
covenant.

(e) If any provision of this Agreement is held invalid or unenforceable by any
court of competent jurisdiction, the other provisions of this Agreement shall
remain in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable.

 

 

30

 

--------------------------------------------------------------------------------






(f) Each party hereto hereby agrees that the other would be damaged irreparably
if any provision of this Agreement were not performed in accordance with the
specific terms or were otherwise breached and each party hereto agrees that any
party shall be entitled to seek equitable relief, including, without limitation,
any injunction or injunctions, to prevent breaches or threatened breaches of
this Agreement by the other parties or any of their representatives and to
specifically enforce the terms and provisions of this Agreement.

8.8. Entire Agreement

This Agreement contains the entire understanding of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings between the parties hereto relating to the subject matter hereof,
and each of the parties hereto agrees that each and every such prior agreement
is terminated and replaced in its entirety by the rights created by this
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

 

31

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first-above written.

 

 

 

GREENLIGHT REINSURANCE, LTD.



 

By: 


/s/ Leonard Goldberg

 

 

Name:

Leonard Goldberg

 

 

Title:

Chief Executive Officer

 

 

 

DME ADVISORS, LP

 

 

By: DME ADVISORS GP, LLC, its General Partner



 


By: 

/s/ Harry Brandler

 

 

Name:

 Harry Brandler

 

 

Title:

 CFO

 

GREENLIGHT CAPITAL RE, LTD.
solely for the purpose of Section 4.1 (d) and (e)

 

 

By: 


/s/ Tim Courtis

 

 



Name:

Tim Courtis

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

32

 

--------------------------------------------------------------------------------






Exhibit A

GUIDELINES

•

Composition of Investments: At least 80% of the assets in the investment
portfolio will be held in debt or equity securities (including swaps) of
publicly traded companies and governments of OECD (the Organization of Economic
Co-operation and Development) high income countries and cash, cash equivalents
or United States government obligations. No more than 10% of the assets in the
investment portfolio will be held in private equity securities.

•

Concentration of Investments: Other than cash or cash equivalents and United
States government obligations, no single investment in the investment portfolio
will constitute more than 20% of the portfolio.

•

Liquidity: Assets will be invested in such fashion that Greenlight Re has a
reasonable expectation that it can meet any of its liabilities as they become
due. Greenlight Re will review with DME the liquidity of the portfolio on a
periodic basis.

•

Monitoring: Greenlight Re will require DME to re-evaluate each position in the
investment portfolio and to monitor changes in intrinsic value and trading value
and provide monthly reports on the investment portfolio to Greenlight Re as
Greenlight Re may reasonably determine.

•

Leverage: The investment portfolio may not employ greater than 5% indebtedness
for borrowed money, including net margin balances, for extended time periods.
DME may use, in the normal course of business, an aggregate of up to 20% net
margin leverage for periods of less than 30 days.

 

 

A-1

 

--------------------------------------------------------------------------------






Exhibit B

INITIAL CAPITAL CONTRIBUTION

 

 

 

Cash

 

Securities

 

DME

 

$                  

 

$                  

 

Greenlight Re

 

$                  

 

$                  

 

 

 

B-1

 

--------------------------------------------------------------------------------






Exhibit C

POWER OF ATTORNEY

The undersigned, in connection with and subject to the terms and conditions of
that certain Agreement (the “Agreement”) by and among Greenlight Reinsurance,
Ltd., DME Advisors, LP (collectively, the “Participants”) and Greenlight Capital
Re, Ltd. (for limited purposes), dated as of January 1, 2008, hereby designates 
and appoints DME Advisors, LP, a Delaware limited partnership (“DME”), as agent
and attorney-in-fact, with full power and authority and without the need for
further approval of the undersigned (except as may be required by applicable
law) to have the exclusive power on behalf of the undersigned to:

 

(i)

effect any and all transactions, including short sales, in equity and debt
securities (including derivatives thereon), currencies and commodities (and
options, futures, derivatives, swaps, and forward contracts thereon), trade and
other claims, arbitrages, loans, break-ups, consolidations, reorganizations and
everything connected therewith in the broadest sense (collectively,
“Securities”);

 

(ii)

select brokers (including prime brokers), dealers, banks and other
intermediaries by or through whom such investment transactions will be executed
or carried out;

 

(iii)

purchase or write options (including uncovered options);

 

(iv)

trade on margin;

 

(v)

draw funds and direct banks, brokers or other custodians to effect deliveries of
funds or assets, but only in the course of effecting investment transactions for
the account of the undersigned;

 

(vi)

exercise all voting and other powers and privileges attributable to any
Securities or other property held for the account of the venture and its
Participant, including the undersigned; and

 

(vii)

make and execute all such documents and take all such other actions as DME
considers necessary or appropriate to carry out its investment advisory duties
under the Agreement, including opening brokerage (including prime brokerage)
accounts and any other required documentation including, without limitation,
swaps, Securities and similar agreements on behalf of the undersigned.

 

Dated:  January 1, 2008

 

[Participant]



 


By: 



 

 

Name:

 

 

 

Title:

 

 

 

C-2

 

--------------------------------------------------------------------------------